Citation Nr: 1523861	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent on an extraschedular basis for lumbar strain.  

2.  Entitlement to a disability rating in excess of 10 percent on an extraschedular basis for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  

Increased disability ratings for lumbar strain and hearing loss of the left ear were denied by the Board in a May 2014 Board decision.  The Veteran subsequently appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 Joint Motion for Partial Vacatur and Remand (Joint Motion), the parties moved to vacate that part of the Board's May 2014 decision which denied extraschedular ratings in excess of 10 percent for hearing loss of the left ear and in excess of 20 percent for a lumbar strain.  In a January 2015 order, the Court granted the Joint Motion.  As such, these issues were returned to the Board for further consideration.  

The pending issues of service connection for a cervical spine disability and for peripheral neuropathy of the upper and lower extremities will be the subject of a separate Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The schedular criteria for spinal disabilities fully contemplate the Veteran's asserted impairment resulting from the service-connected lumbar strain.  

2.  The schedular criteria for hearing loss disabilities fully contemplate the Veteran's asserted impairment resulting from the service-connected hearing loss of the left ear.  

3.  The Veteran has been granted service connection for a lumbar strain and for hearing loss of the left ear, and these disabilities, either separately or in concert, do not result in an exceptional or unusual disability picture as to render impractical application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for referral for an extraschedular rating for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2014).  

2.  The criteria for referral for an extraschedular rating for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of a December 2010 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in March and August 2011.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

As noted in the introduction, the only remaining issues before the Board are entitlement to increased ratings on an extraschedular basis for left ear hearing loss and lumbar strain.  Entitlement to increased ratings on a schedular basis was denied by the Board in the May 2014 rating decision, and that denial remains undisturbed by the December 2014 Joint Motion and the January 2015 Court order.  

In the Joint Motion, the parties argued that the Board failed to consider the effect of the Veteran's disabilities in concert with each other in order to determine if an extraschedular rating was warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the U.S. Court of Appeals for the Federal Circuit found that 38 C.F.R. § 3.321(b)(1) "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Id. at 1366.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran regarding his lumbar strain and left ear hearing loss fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's hearing loss and lumbar strain are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  

In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the thoracolumbar spine, and the applicable rating criteria specifically address such contentions.  On VA spinal examination in August 2011, the Veteran's lumbar strain was found to result in difficulty with lifting and carrying items due to decreased strength and increased low back pain.  The Veteran was also noted, however, to be working at his own business, and had only lost two weeks from work in the last 12 months due to his low back pain.  

The Veteran's representative has pointed to statements by the Veteran during private treatment in November 2010 in which he described a "sensation of 'locking'" in the low back, resulting in pain and additional limitation of motion.  The representative has asserted that this testimony suggests extraschedular consideration is warranted.  Although the schedular criteria does not specifically address a sensation of locking, the schedular rating criteria specifically provide for the claimed functional result of the locking as it provides for evaluations based on limitation of motion, to include functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such factors are found within the schedular criteria and have already been considered by VA, an extraschedular evaluation on this basis is not warranted.  

Regarding his hearing loss, the Veteran has reported difficulty hearing others, especially when working in a factory environment.  On VA audiological examination in March 2011, the VA audiologist noted that while the Veteran's hearing loss of the left ear was profound, his hearing acuity of the right ear was essentially within normal limits, with excellent speech recognition ability.  The audiologist also opined, however, that the Veteran's hearing loss of the left ear would result in difficulty following instructions, especially in environments with background noise, resulting in a significant effect on his occupational functioning.  The applicable schedular criteria contemplate decreased hearing which evaluates puretone threshold average and speech discrimination which is the ability to distinguish between sounds and voices. 38 C.F.R. § 4.85, Diagnostic Code 6100.  To the extent the Veteran challenges the adequacy of the schedular criteria as it is based upon testing conducted in a sound control room, 38 C.F.R. § 4.86(b) remedies the problem and compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  See 64 Fed. Reg. 25203 (May 11, 1999).  The Veteran's representative specifically argued that the fact that the Veteran's left ear speech recognition was a 0 and the hearing loss was described as "profound" with an average loss of 113.33 decibels places this outside the normal criteria.  However, the applicable Diagnostic Code provides for such numbers.  See Table VI which provides ratings for speech discrimination scores from 0-34 among other ranges and for average decibel loss of 98+.  The Board notes the Veteran has not appealed the denial of the right ear hearing loss.  Until the right ear is service connected or meets the criteria of 38 C.F.R. § 3.383 the rating of the left ear alone will be limited as to the ratings it can receive.  Although the Veteran's representative has argued that the findings of 0 percent speech discrimination and an average score of 113.33 decibels is not accounted for, review of the pertinent Diagnostic Code and associated tables clearly indicates that both figures are considered.  Furthermore, by including 38 C.F.R. § 3.383, the rating schedule expressly considers for times when although only one ear is service-connected, it is so profoundly severe that both ears should be considered as service-connected to afford a Veteran justice and "correct a long-standing inequity in compensating veterans with paired organ hearing loss compared with the way VA compensates involvement of a veteran's other paired organs".  See 69 Fed. Reg. 48148 (changing the special provision 38 C.F.R. § 3.383 from requiring total deafness in the service-connected ear with total deafness in the non-service-connected ear to authorize payment if the service-connected ear is compensable to a degree of 10 percent or more and hearing loss meeting the criteria of 38 C.F.R. § 3.385 in the non-service-connected ear).  Accordingly, as the criteria consider the Veteran's profound level of hearing impairment, provides for times when the non-service-connected ear will be treated as service-connected in light of the extreme level of deafness of the service-connected ear, and also provides for exceptional patterns of impairment that may not accurately reflect the presence of environmental noise, the rating criteria are adequate.  

The Board further notes that the VA examination addresses the functional effects of the Veteran's hearing loss by noting the Veteran's complaint of trouble understanding speech in all situations but noting that there was no effect on occupational functioning.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007). The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Additionally, the evidence does not suggest the Veteran's lumbar strain and hearing loss of the left ear combine to result in any unique or unusual level of impairment outside of that contemplated by the schedular criteria.  See Johnson, 762 F.3d at 1366.  These disabilities are the Veteran's only service-connected disorders, and no competent examiner or other expert has suggested that they operate in concert to create such an exceptional circumstance to render the schedular rating criteria inadequate.  Id.  The Veteran and his representative have also not made any clear indication of how the combined effect of the lumbar spine and left ear hearing loss is so unique that the schedular criteria are inadequate.  

Therefore, the Board also finds that referral for extraschedular consideration for either the lumbar strain or hearing loss of the left ear is not warranted under Johnson.  As a preponderance of the evidence is against the awards of additional increased ratings on an extraschedular basis for the Veteran's left ear hearing loss and lumbar strain, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 20 percent on an extraschedular basis for lumbar strain is denied.  

A disability rating in excess of 10 percent on an extraschedular basis for left ear hearing loss is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


